 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID G. LEONARD,                                 No. 2:12-cv-0915 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JIM DENNY, et al.,
15                       Defendants.
16

17          This court has received over 2,300 pages of documents from plaintiff in opposition to

18   defendants’ motion for summary judgment. ECF Nos. 185-191. However, it appears that the

19   documents received do not include written argument in opposition to the motion. Plaintiff will be

20   given an opportunity to submit another copy of his memorandum in opposition, and should

21   submit only such a written statement of the basis for his opposition. The court is already in

22   possession of all of the declarations, exhibits, and additional motions that accompanied the

23   opposition, and any additional copies of those filings – or attempts to supplement them – will be

24   disregarded. Defendants’ motion for an extension of time to file a reply to the opposition will be

25   denied without prejudice to renewal after plaintiff’s opposition memorandum has been received.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Within ten days of service of this order, plaintiff shall file a copy of his opposition to

28   defendants’ motion for summary judgment. The opposition should not be accompanied by any
                                                        1
 1   supporting documents or additional motions that plaintiff previously submitted.
 2          2. Defendants’ motion for an extension of time to file a reply (ECF No. 192) is denied
 3   without prejudice to renewal after plaintiff’s opposition memorandum is filed.
 4   DATED: January 18, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
